Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the response filed 5/6/2022, claims 11-20 are withdrawn. Claims 1-20 are pending, and claims 1-10 are under examination. 
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intuitive skills" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fitment" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the learning pathway" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests to amend the claim dependency if Applicant intends to depend the claim 10 from claim 9, which recites its antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the preamble “The method of claim 4,” thereby self-referencing the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 

[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 1 recite(s): 
providing a learning individual with an assessment having questions for ascertaining the intuitive skills of the learning individual; 
generating an individual competency grid of the intuitive skills of the learning individual; 
comparing the intuitive skills of the learning individual to a jobs and skills map data record; and 
determining the fitment of the learning individual to a job associated with the jobs and skills map data record.
The aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a recruiter assessing job candidates skillsets and matching with suitable jobs. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternatively, the aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses a recruiter assessing job candidates skillsets and matching with suitable jobs.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “computer-implemented”.
The “computer-implemented” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-10 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of client device [claims 3-6], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using generic client device to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baladi (U. S. Patent Application Publication 2014/0172732).
Regarding claim 1, Baladi discloses a computer-implemented individual assessment method (Abstract), the method comprising the steps of:
providing a learning individual with an assessment having questions for ascertaining the intuitive skills of the learning individual (408 in FIG. 4; ¶0105);
generating an individual competency grid of the intuitive skills of the learning individual (428 in FIG. 4; ¶0114); 
comparing the intuitive skills of the learning individual to a jobs and skills map data record (436 in FIG. 5; ¶0120); and 
determining the fitment of the learning individual to a job associated with the jobs and skills map data record (438 in FIG. 5; ¶0121: “At operation 438, differences between the knowledge level for each selected skill and the rankings of the predetermined set of skills and abilities may be determined to calculate the score. The score may be representative of how the user (i.e., the job applicant) is fitted to the job role.”).

Regarding claim 2, Baladi further discloses ranking the intuitive skills of the learning individual in the competency grid (¶0113 teaches that skills are ranked high or low; see also ¶0119).

Regarding claim 3, Baladi further discloses providing a lesson to a client device of the learning individual (440 in FIG. 5; ¶0122).

Regarding claim 4, Baladi further discloses that a push notification is provided to the client device of the learning individual, the push notification notifying the learning individual that the lesson is available for completion (¶0122: “the user may be provided with a recommendation … to take a certain training program or classes to improve the one or more skills of the user.”).

Regarding claim 7, Baladi further discloses that the jobs and skills map data record comprises at least one job intuitive skill associated with a job (¶0119: “For example, if the user selected a desired job role in accounting, the predetermined skills most meaningful for the accounting job role are retrieved from the database 118.”).

Regarding claim 8, Baladi further discloses that questions evaluating the intuitive skills of the learning individual are provided to a peer (¶0105 teaches “the selection module 220 may retrieve one or more predetermined questions from the database 118 and prompt the user to answer the one or more predetermined questions,” suggesting that another job seeker looking for similar job positions will receive the same predetermined questions as well).

Regarding claim 9, Baladi further discloses that a learning pathway is generated based on the intuitive skills of the learning individual (¶0122: “it was determined that the user does not have sufficient skills or the levels of the user's skills are below a permissible minimum, the user may be provided with a recommendation to apply for "assurance assistant," or to take a certain training program or classes to improve the one or more skills of the user.”).

Regarding claim 10, Baladi further discloses that the learning pathway comprises at least one of: a lesson, an activity, and a quiz (¶0122: “it was determined that the user does not have sufficient skills or the levels of the user's skills are below a permissible minimum, the user may be provided with a recommendation to apply for "assurance assistant," or to take a certain training program or classes to improve the one or more skills of the user.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baladi.
Regarding claims 5 and 6, Baladi further discloses that the lesson is available to the client device of the learning individual for a limited period of time, and that the learning individual has a limited period of time to interact with the lesson on the client device (¶0122: “the user may be provided with a recommendation … to take a certain training program or classes to improve the one or more skills of the user.”; the classes are provided for a limited period of time, ex. semester).
Alternatively, Baladi further discloses providing classes but does not explicitly disclose “for a limited period of time.” 
The examiner takes OFFICIAL NOTICE that providing a class or lecture for a limited period of time, such as semester or quarter, was old and well known in the art at the time of applicant's invention, as it provides means to plan the class curriculum effectively and, therefore, enable to assign resources related to class activities efficiently, ex. assigning teacher/instructors for the given period, reserving classrooms, and setting schedules.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715